In an action to recover damages for personal injuries, the plaintiff Phillip Amato appeals from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated February 28, 2000, as granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint insofar as asserted by him on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the appellant failed to come forward with sufficient admissible evidence to rebut *440the defendant’s initial showing that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly granted to the defendant dismissing so much of the complaint as was asserted on behalf of the appellant (see, Licari v Elliott, 57 NY2d 230). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.